Citation Nr: 1550387	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  10-19 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to special monthly compensation based upon loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1969 to February 1973. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2009 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2015, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge. A copy of the transcript of that hearing is of record. 

In June 2015, the Board remanded these matters for additional development.  


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In the June 2015 remand, the Board noted that the Veteran asserted that his erectile dysfunction developed as a result of medications used for the treatment of service-connected diabetes mellitus and coronary artery disease.  Although a May 2012 VA examiner found the Veteran had erectile dysfunction likely due to hypogonadism and not likely due to or aggravated by diabetes mellitus, no opinion was provided as to whether hypogonadism was a result of service or whether erectile dysfunction was aggravated by medications taken in treatment for diabetes mellitus or coronary artery disease.  

The Board remanded this matter to obtain a VA medical examination addressing the theories of direct and secondary service connection.  In July 2015, the Veteran underwent a VA male reproductive examination.   Although the remand specifically requested that the examiner review the appellate record, the examiner noted in the examination report that the claims file was not available and that the only records reviewed were the Veteran's service treatment records and VA medical records.  Further, while the VA examiner was requested to provide an opinion whether erectile dysfunction was due to or aggravated by service-connected diabetes mellitus or coronary artery disease, to include as a result of medications prescribed for treatment, the examiner only offered an opinion addressing whether the CAD was associated with erectile dysfunction.  Therefore, the Board finds that the July 2015 VA examiner's opinion is incomplete and that a supplemental opinion must be obtained.  When VA provide an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The claim for special monthly compensation for loss of use of a creative organ is inextricably intertwined with the claim for service connection for erectile dysfunction.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file to the examiner who prepared the July 2015 VA male reproductive examination report for a supplemental opinion.  If the prior examiner is unavailable, or is unable to provide the requested supplemental opinion without examining the Veteran, schedule the Veteran for a VA male reproductive examination, by a medical doctor with the appropriate expertise, to obtain the requested opinions. The examiner must review the claims file and that review must be noted in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished with all results made available to the examiner prior to the completion of the report.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  The examiner should provide the following information: 

(a) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that erectile dysfunction is proximately due to or caused by service-connected coronary artery disease or diabetes mellitus, to include medications prescribed for treatment. 

(b) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that erectile dysfunction is aggravated (permanently increased in severity beyond the natural progress of the condition) by service-connected coronary artery disease or diabetes mellitus, to include medications prescribed for treatment.  

(c) If it is determined that there is another likely etiology for the Veteran's diagnosed erectile dysfunction, that should be stated and an opinion should be provided as to whether it is at least as likely as not (50 percent or greater probability) that other etiology is related to service.

2.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

